Hill, J.
No brief of the evidence was approved or brought up in this case. The trial judge certifies that “the motion for new trial in the above-stated matter was first assigned for a hearing on the-day of April, 1913; the same was continued until May 10, 1913, for the reason that no brief of evidence was presented. I further certify that on' May 10th, when the hour arrived for the trial of said motion, there was no appearance for movant nor anything to indicate why he was not present at that time.” The contention that it was “not the fault of the movant that the brief was not presented at the trial,” and that the judgment dismissing the motion was contrary to law, for the reason that “the case was reported by the regular court stenographer for the Chattahoochee Circuit, and said stenographer had not written out the evidence in said case by the date set to hear said motion,” will not avail the movant. The court below did not err in dismissing the motion. Lambert Hoisting Engine Co. v. Bray, 127 Ga. 452 (56 S. E. 513); Eason v. Mayor etc. of Americus, 106 Ga. 179 (32 S. E. 106); Western etc. R. Co. v. Callaway, 111 Ga. 889 (36 S. E. 967).

Judgment affirmed.


All the Justices concur.